Citation Nr: 0028689	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-00 580	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a right knee disability.  

2.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a left knee disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's pouse

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1955 to July 1959, and from February 1961 to February 1967.

2.	On October 25, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, that the veteran died on 
August [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
      G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 



